Case: 22-1506    Document: 18     Page: 1   Filed: 07/07/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  GILBERT D. DAVIS,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2022-1506
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 21-7631, Judge Scott Laurer.
                 ______________________

                   Decided: July 7, 2022
                  ______________________

    GILBERT D. DAVIS, Aurora, CO, pro se.

     ROBERT R. KIEPURA, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, WILLIAM JAMES GRIMALDI, PATRICIA M.
 MCCARTHY.
                   ______________________

     Before NEWMAN, LINN, and CHEN, Circuit Judges.
Case: 22-1506    Document: 18      Page: 2    Filed: 07/07/2022




 2                                       DAVIS   v. MCDONOUGH



 PER CURIAM.
      Gilbert Davis, an Air Force veteran, appeals the Veter-
 ans Court’s denial of Davis’s petition for writ of mandamus
 for failure to exhaust his administrative remedies with re-
 spect to the Regional Office’s June 2018 and February 2012
 rating decisions.
      This Court’s jurisdiction to review Veterans Court de-
 cisions is limited by statute. Wanless v. Shinseki, 618 F.3d
 1333, 1336 (Fed. Cir. 2010). Absent a constitutional issue,
 this Court “may not review (A) a challenge to a factual de-
 termination, or (B) a challenge to a law or regulation as
 applied to the facts of a particular case.” 38 U.S.C.
 § 7292(d)(2); Wanless, 618 F.3d at 1336.     This     court’s
 limited jurisdiction likewise applies to our review of the
 Veterans Court’s decision not to issue a writ of mandamus.
 Beasley v. Shinseki, 709 F.3d 1154, 1158 (Fed. Cir. 2013).
 To obtain that remedy, the petitioner must show, inter alia,
 that there are no adequate alternative legal channels
 through which he may obtain relief. See Cheney v. U.S.
 Dist. Ct. for the Dist. of Columbia, 542 U.S. 367, 380–81
 (2004); Hargrove v. Shinseki, 629 F.3d 1377, 1378 (Fed.
 Cir. 2011).
     Davis contends that his due process rights were some-
 how violated but never explains how the denial of his peti-
 tion violated those rights. A generalized allegation of this
 sort is “constitutional” in name only and is not within our
 jurisdiction to review. Helfer v. West, 174 F.3d 1332, 1335
 (Fed. Cir. 1999) (finding that the characterization of an is-
 sue “as constitutional in nature does not confer upon us ju-
 risdiction that we otherwise lack”).
     Davis argues that the Regional Office’s rating decisions
 involved the interpretation of 38 C.F.R. § 3.103, the lack of
 consideration of 38 C.F.R. § 3.105, and the government’s
 failure to provide notice of a reduction in his benefits. The
 government argues in response that Davis could have and
 should have pursued these arguments by way of appeal to
Case: 22-1506     Document: 18      Page: 3   Filed: 07/07/2022




 DAVIS   v. MCDONOUGH                                       3



 the Board of Veterans Appeals. Moreover, the government
 contends that the availability of the normal appeal process
 forecloses recourse by way of a petition for mandamus.
     The Veterans Court concluded that Davis failed to pro-
 vide factual support for the argument that the normal ap-
 peals process was unavailable to Davis to contest both the
 February 2012 and June 2018 decisions as well as the al-
 leged lack of notice. In reaching that conclusion, the Vet-
 erans Court applied the law to the facts before it. This is
 not a case like Beasley v. Shinseki, where the veteran’s
 challenge to the adequacy of a remedy depends upon a de-
 termination “regarding the scope of the legal obligation im-
 posed on the [Department of Veterans Affairs].” See 709
 F.3d at 1157. Davis raises no challenge to the validity or
 interpretation of any statute or regulation, but instead con-
 tests the Veterans Court’s application of the law to the
 facts. Such a challenge is beyond our jurisdiction to review.
 For that reason, we must dismiss the appeal.
                        DISMISSED
                            COSTS
 No costs.